DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Primary Examiner has considered the IDSs filed 18 November 2021 and 25 March 2022.
Drawings
The drawings filed 18 November 2021 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it recites phrases that can be implied (“The present invention describes…”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: At page 3, line 1 of the specification, the second instance of “FIG.” is not followed by a figure number.  
Appropriate correction is required.
Claim Objections
The claims as filed 18 November 2021 present two consecutive instances of a claim labeled “5”:

    PNG
    media_image1.png
    115
    630
    media_image1.png
    Greyscale

37 CFR 1.75(f): “If there are several claims, they shall be numbered consecutively in Arabic numerals.” This is clearly a typographical error. In this Office action, the Primary Examiner notes that there are actually 18 claims in this application, but will refer to the claims by the original numbering given by applicant, referring to the second instance of claim 5 as “claim 5 (second instance).”
Claims 1, 3, 5 (second instance), 6, and 8-10 are objected to because of the following informalities: 
In claim 1, the phrase “wet blasting an interior surfaces of a storage tank” does not use proper subject-verb agreement. The Primary Examiner suggests: - - wet blasting [[an]] interior surfaces of a storage tank - -.
In claim 1, as interior surfaces have been previously recited in the claim, the third limitation of the claim should read: - - applying a product to the interior surfaces of the storage tank to create an interior coating and seal - -.
In claim 3 and claim 5 (second instance), the close parenthesis symbol ) following “Peroxide” should be deleted.  
Claim 6 should apparently read: - - applying a partial coating and seal to only edges and weld seams of a top interior surface of the storage tank. - -
Claim 8 should apparently read: - - so no metal surfaces are left exposed on [[an]] the interior of the storage tank. - -
Claim 9 should apparently read: - - in contact with [[an]] the interior of the storage tank. - -
Claim 10 should apparently read: - - wherein the fiberglass nipple is [[an]] the only element of each nozzle insert in contact with the contents of the storage tank in [[an]] the interior of the storage tank. - - 
Appropriate correction is required.
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, this claim recites a “corrosion laminate system” in the preamble and method limitations in the body of the claim. Insofar as the term “system” is typically used to identify an apparatus, not a method, the statutory class of invention is ambiguous. See 35 USC 101. It is clear from the instant specification that the invention is a method and will be interpreted as such by the Primary Examiner. Applicant is strongly encouraged to amend the claims to remove this ambiguity. 
With respect to claim 1, the phrase “inserting nozzle inserts into the storage tank after drying” is indefinite as it is unclear what, precisely, the claim requires to be dried. The Primary Examiner interprets this claim as requiring that the tank be dried, but the language of the claim is not limited to this. Consequently the metes and bounds of the claim are impossible to determine. The Primary Examiner suggests the following:

Claim 1 (Currently Amended)	A method for applying a corrosion laminate 
	wet blasting [[an]] interior surfaces of a storage tank;
	drying the interior surfaces;
	inserting nozzle inserts into the storage tank after drying;
	applying a product to the interior surfaces of the storage tank to create an interior coating and seal;
	curing the product for 8-24 hours.

With respect to claim 3, this claim recites “a general purpose polyester resin.” The precise meaning of “general purpose” is unclear. As the instant invention is directed to a corrosion-control coating, it would appear that this is a very specific, rather than general purpose. Consequently, the metes and bounds are impossible to determine. The Primary Examiner suggests simply deleting the phrase “general purpose.”
With respect to claim 4, the temperature recitation “60°” lacks an associated temperature scale (e.g., Celsius, Fahrenheit). The instant specification as well as the text of provisional application 63/115,439 make the same recitation and one of ordinary skill in the art cannot resolve the metes and bounds of the claim. As a further consequence of the lack of disclosure of a temperature scale, it is unclear whether an amendment to add a scale would be considered supported by the originally-filed disclosure under 35 USC 112(a).
With respect to claim 16, the phrase “the smooth tubular section” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranen (FI 62994 B) in view of CN 207696363 U and Campbell, R. “Internal Linings for Vessels and Tanks.” Presented at NACE-Jubail Workshop on Coating and Lining for Industrial Applications, Saudi Arabia, 18 May 2014 [online]. Retrieved from <http://www.nace-jubail.org/Meetings/Internal%20Linings%20for%20Vessels%20and%20Tanks%20%20-%20NACE%20Jubail%20May%202014.pdf > on 12 August 2022.
With respect to claim 1, reference is made to Puranen’s exemplary embodiment beginning at “The new and old tank is first washed…” at the bottom half of page 2 of the machine translation. Therein is disclosed a process for applying a corrosion-resistant coating to the inside of a storage tank. The storage tank is abrasively cleaned and dried, followed by application of a polyester resin mixed with MEK peroxide hardener is applied to create an interior coating and seal on the interior surfaces of the tank, and finally curing.
Puranen does not explicitly disclose: (i) that the abrasive treatment is wet blasting; (ii) inserting nozzle inserts into the storage tank after drying; and (iii) curing the product for 8-24 hours.
With respect to (i), Puranen specifically teaches sand blasting. CN 363 teaches that it is known in the abrasive cleaning art that dry sand blasting produces dust and that wet sand blasting is utilized in place of dry sand blasting to reduce dust [0004-0005]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the sand blasting in Puranen, wet sand blasting. It is the Primary Examiner’s position that, in an enclosed environment such as the storage tank of Puranen, that reduction of dust would be advantageous for the protection of workers and to ensure a clean, dust-free surface on which to apply the coating. Consequently, one of ordinary skill in the art would have been motivated to utilize wet blasting for these reasons.  
With respect to (ii), Campbell teaches, in a process for applying corrosion protection coatings to the interior surfaces of storage tanks, inserting nozzle inserts into the bore of nozzles connected to the tank in order to “protect against corrosion and erosion” [slides 26-29]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of Puranen to insert nozzle inserts into the storage tank after drying the tank (and before coating). One of ordinary skill in the art would have been motivated to do so by the desire and expectation of extending corrosion protection to the nozzle bores as well. 
With respect to claim (iii), the polymeric coating of Puranen is formed as the reaction product of an isophthalic acid polyester film former with MEK peroxide hardening agent. The degree and speed of curing is determined by the amount of hardener mixed with the film former and is a result effective variable in that one of ordinary skill in the art would desire a cure time to allow for complete coating of the tank before complete curing, but not so long a time as to be detrimental to the efficiency of the coating process. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the curing time by routine experimentation, absent evidence of criticality. MPEP 2144.05(II).  
With respect to claim 3, none of the cited prior art specifically discloses mixing the polyester resin with MEK peroxide hardener at 1-3%. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Further, it is the Primary Examiner’s position that, when using a two-part coating composition, one of ordinary skill in the art necessarily must select a ratio of film-former to hardener. The amount of hardener determines the degree and speed of curing and, consequently, a result-effective variable. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the mixing ratio by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II).
With respect to claim 4, Puranen teaches curing at a temperature of at least 15°C, which is just over 59°F. If the units in this claim are Celsius, the range of at least 15°C includes that of “approximately 60°.” If the units are Fahrenheit, just over 59°F satisfies that of “approximately 60°.” Either way, the claimed temperature is prima facie obvious.  
With respect to claim 5, Puranen teaches a thickness of at least 6.0 mm (4.0 mm + 2.0 mm) ≈ 0.24 in, which falls within the range of 1/8” - 1/4” (0.125 – 0.25 in). Claimed ranges that overlap or lie within ranges disclosed by the prior art prima facie obvious. See MPEP 2144.05(I).
With respect to claim 5 (second instance), the prior art does not disclose the claimed composition. It is the Primary Examiner’s position that the composition of Puranen is exemplary and that any suitable anti-corrosion coating known in the art would have been obvious to one of ordinary skill in the art to utilize, motivated by the desire and expectation of successfully forming an anti-corrosive coating.
With respect to claims 6-8, it is the Primary Examiner’s position that the main application of Puranen’s method is application of the anti-corrosive coating to all of the interior surfaces of the tank. However, the reference does refer to an inspection of surfaces and “surfaces to be treated,” which the Primary Examiner interprets as being inclusive of less that all of the interior surface, specifically any interior surface needing corrosion protection.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranen (FI 62994 B) in view of CN 207696363 U and Campbell, R. “Internal Linings for Vessels and Tanks.” Presented at NACE-Jubail Workshop on Coating and Lining for Industrial Applications, Saudi Arabia, 18 May 2014 [online]. “Crushed Bottle Glass Blast Abrasive.” Industrial Supply, Inc. [online]. 23 April 2015. Retrieved from <https://sandblastingabrasives.com/Crushed-Bottle-Glass-Abrasive-Blasting-Media-Crushed-Glass.html> on 12 August 2022.
As noted above Puranen teaches sand blasting and wet sand blasting would have been obvious in view of CN 363. Neither of these references explicitly teach that the sand blasting abrasive is crushed glass. “Crushed Bottle Glass Abrasive” teaches that using crushed bottle glass as an abrasive in a wet blasting (#40/70 Medium) process has numerous advantages, including being non-sparking, inert (useable around water), and is made from 100% recycled glass, making it environmentally friendly. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize crushed glass as the abrasive in the wet blasting process of Puranen in view of CN 363 and Campbell. One of ordinary skill in the art would have been motivated by the expectation of removing rust and scale from the tank in a safe and environmentally-friendly fashion.
Allowable Subject Matter


































Claims 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While fiberglass nozzle components are well known in the art,1 the combined process of the cited prior art neither teaches nor suggests that each nozzle insert comprises a fiberglass nipple in contact with an interior of the storage tank after the nozzle inserts or inserted. Further, the cited prior art neither teaches nor suggests the claimed nozzle/nipple arrangement in conjunction with the claimed coating process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
12 August 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “Fiberglass Tank Nozzle Repair Services.” American Fiberglass Tank Repair [online]. 09 February 2018 Retrieved from <https://web.archive.org/web/20180209234258/http://www.americanfiberglasstank.com/fiberglass-tank-nozzle-repair.htm> on 12 August 2022.